Exhibit 10.3

At a Meeting of the Compensation Committee of the Board of Directors of The
Hanover Insurance Group, Inc. (the “Company”) held on October 17, 2011, the
Committee unilaterally amended all outstanding stock options issued pursuant to
the Company’s Amended Long-Term Stock Incentive Plan (the “1996 Plan”) and 2006
Long-Term Incentive Plan (the “2006 Plan”, together with the 1996 Plan, the
“Plans”). The text of resolution amending such options is as follows:

 

RESOLVED:    That the terms of all outstanding stock options issued pursuant to
the Plans, be, and hereby are, amended, automatically and without the consent of
the holders thereof, to provide that:    1.    Each holder of a stock option
granted under the Plans be, and hereby is, at his or her discretion, permitted
to satisfy the (i) exercise price of such stock option, and (ii) minimum
statutory tax withholding obligations arising in connection with the exercise of
such option, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Company common stock that would otherwise be
issued upon exercise of such stock option by a number of whole shares having a
fair market value equal to the sum of the aggregate exercise price of such
option plus the minimum tax withholdings required by applicable law; it being
understood that shares of Company common stock so withheld to satisfy the
exercise price will not be again available for grant under the applicable Plans
thereafter.    2.    To the extent that the exercise price of a stock option
granted under the Plans is less than the fair market value of a share of Company
common stock by $0.50 or more on the date described below (determined by using
the closing price of a share of Company common stock on such date (or if the
Company common stock is not traded on such date, the most recent date on which
such common stock was traded)), such option, to the extent then outstanding and
vested, will be automatically exercised, without any action required on behalf
of the holder of such option, by a “net exercise” as contemplated by the
resolution set forth above, on the last day of the term of such option, if the
option holder is then employed by the Company, or on the last day of the
post-termination exercise period of such option, in the case of stock options
held by an individual who had been an employee of the Company and whose
employment was (i) involuntarily terminated by the Company for reasons other
than for cause; (ii) terminated by reason of death, disability or retirement, or
(iii) voluntarily terminated by such employee.